Citation Nr: 1816306	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986, February 1988 to January 1992, and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


In an April 2015 decision, the Board denied the Veteran's claim for an increased rating for posttraumatic stress disorder and remanded the claim for TDIU. 

In a March 2017 SSOC, the AOJ clarified that the only issue remaining in appellate status in the issue of entitlement to TDIU, and the schedular rating for PTSD was no longer in appellate status.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is granting the Veteran's claim in full for his claim for entitlement to TDIU, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.


II. Analysis

	A.  Rules and Regulations

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA may submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

      B.  Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities including PTSD, rated 30 percent disabling prior to March 15, 2012, and 70 percent thereafter; lumbar strain, rated 20 percent disabling; and, tinnitus, rated 10 percent disabling.  The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The criteria were met effective March 15, 2012.

The Veteran underwent a private mental health evaluation in related to his Social Security Administration (SSA) disability benefits claim in June 2010.  After a mental status evaluation examiner determined the Veteran is able to understand and follow simple instructions and perform simple math, but it is doubtful he would be able to respond to supervision and interact cooperatively with coworkers because of the problems he has with being around other people.  He mentioned he was able to do well in his last job because he knew the people and they had been together.  He would have difficulty in a new setting with unfamiliar people.  His concentration and attention are moderate to markedly affected.  Psychologically, the examiner stated the Veteran is probably significantly impaired and on that basis, unable to perform routine repetitive work-related tasks.  

During a June 2012 VA spine examination, the examiner reported the Veteran is unable to perform heavy lifting or activity that requires prolonged standing or walking.  

During a July 2012 VA PTSD examination, the examiner indicated the examiner indicated the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms of difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicates that the Veteran is able to function consistently in a standard employment setting despite significant challenges posed by his PTSD.  The examiner noted the Veteran's psychiatric symptoms affect, but no not preclude, his ability to understand instructions, recall instructions, and follow instructions, as well as his ability to interact with coworkers, supervisors and customers to a reasonable degree.  His PTSD symptoms do not render him unable to maintaining employment in a standard work setting. 

During a July 2012 VA spine examination, the examiner stated the Veteran has difficulty with range of motion of the back and increased pain with range of motion of the back.  He would not be able to do heavy physical labor due to his residual back pain.  His pain is worse with lying flat and with walking long distances.  His pain is not as bad while sitting.  He would be able to have meaningful employment in a sedentary job, where he would be permitted regular breaks to move around.  

The Veteran underwent another VA PTSD examination in June 2013.  At that time, the examiner described the Veteran's PTSD has manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  The Veteran reported he last worked in 2010 and has not attempted to find other employment because of his back problems and PTSD. The Veteran reported chronic depression and anxiety and stated he has problems getting along with other people due to irritability and frequent anger outbursts.  He reported sleep disturbances, and intrusive thoughts and nightmares.  He complained of difficulty concentrating and stated he is always hypervigilant.  The Veteran reported he has trouble establishing and maintaining interpersonal relationships citing his irritability and avoidance of social situations as contributory factors.  The examiner noted that occupational impairment is noted by the Veteran's inability to sustain gainful employment, his choice of jobs where he did not have to work around others, and difficulty in social interactions.  Other factors that affect his occupational functioning include his problems in memory and concentration, low motivation, chronic depressed mood, hypervigilance, difficulty coping with stress, and sleep disturbance which leaves him tired and less able to tolerate frustration.  

In an April 2014 letter, the Veteran stated that his back disorder makes it so he can barely get out of bed in the morning without pain.  He asserted he receives Social Security disability benefits due to his injuries in service. 

During a July 2014 VA spine examination, the examiner stated the Veteran would be unable to perform strenuous physical labor secondary to his low back condition.  He would do well with sedentary work and should be able to succeed in work that would require minimal physical labor.

During a January 2017 VA spine examination, the examiner found the Veteran would not be capable of physical labor as he is unable to lift, carry or perform repetitive work.  He would be able to perform sedentary labor that would allow position changes or frequent breaks.  

During a January 2017 VA PTSD examination, the examiner described the Veteran's PSTD as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that if the Veteran were employed, he would have problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and tendency to isolate.  He would also have reduced work performance due to attention/concentration and short-term memory problems, and have problems completing some tasks correctly and efficiently.  The examiner opined the Veteran could probably function adequately in employment situation in which he worked along or in a small group and work tasks were fairly routine and repeated.  

Given the Veteran's physical and mental impairments, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.  The evidence of record indicates that his service-connected disabilities, in concert, prevent the employment.  

In sum, the Board finds that Veteran's service-connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The AOJ will assign the effective date of this award and the Veteran will have the opportunity to appeal the effective date of this award if he is in disagreement.  



ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


